Knowlton, J.
The defendant seeks to avoid liability for services of the plaintiff’s son, by showing that they were rendered under an express contract, and that he did all that he *363agreed to do so long as the hoy remained in his service. The contract which he sets up was within the statute of frauds; it was entire and indivisible, and was not fully performed by either party.. A large part of the consideration for the plaintiff’s agreement was not payable by the defendant until after the end of the term of service, and no part of it was applicable to any particular portion of the term. As the plaintiff could not have enforced this contract against the defendant, so the defendant cannot avail himself of it to avoid liability upon a quantum meruit. This case cannot be distinguished from King v. Welcome, 5 Gray, 41. See also Bernier v. Cabot Manuf. Co. 71 Maine, 506; Comes v. Lamson, 16 Conn. 246.

.Exceptions overruled.